Exhibit 10.4

Form of

OfficeMax Incorporated

2010 Nonqualified Stock Option Award Agreement

Chief Executive Officer (U.S.)

This Nonqualified Stock Option Award (the “Award”) is granted on November 8,
2010 (the “Award Date”), by OfficeMax Incorporated (“OfficeMax”) to Ravichandra
Saligram (“Awardee” or “you”) pursuant to the 2003 OfficeMax Incentive and
Performance Plan, as may be amended from time to time (the “Plan”), and the
following terms and conditions of this agreement (the “Agreement”):

 

1. Terms and Conditions. Your Award is subject to all the terms and conditions
of the Plan. All capitalized terms not defined in this Agreement shall have the
meaning stated in the Plan. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control
unless this Agreement expressly states that an exception to the Plan is being
made.

 

2. Award. You are hereby awarded a Nonqualified Stock Option (the “Option”) to
purchase up to 600,000 shares of Stock at a price of $ XXXX per share (the
“Grant Price”), subject to the terms and conditions of the Plan and this
Agreement.

 

3. Vesting and Exercisability. Subject to paragraphs 4 and 5, the Option shall
become vested and exercisable as follows:

 

  (a) On each of the first three anniversaries of the Award Date, if you are
then employed with OfficeMax, the Option shall become vested and exercisable
with respect to one-third of the shares of Stock subject to the Option. If your
employment with OfficeMax is terminated before the third anniversary of the
Award Date because of your death or Disability, or by you for Good Reason, the
Option shall become fully vested and exercisable immediately upon your
termination of employment. If your employment with OfficeMax terminates for any
other reason before the third anniversary of the Award Date, any portion of the
Option that is not then vested and exercisable pursuant to the preceding
sentences will be forfeited upon your termination of employment. For purposes of
this Agreement, “Cause,” “Good Reason” and “Disability” shall be defined in your
Employment Agreement with OfficeMax, dated October __, 2010.

 

  (b) The Option, to the extent vested, must be exercised on or before the
earliest of the following:

 

  (i) the seventh anniversary of the Award Date;

 

  (ii) one year after your employment with OfficeMax is terminated because of
your death or Disability, provided that you have not, as of the date of the
exercise of the Option, violated the provisions of paragraph 8 below;

 

  (iii) three months after your termination of employment for any other reason.

Notwithstanding the foregoing, if the Option may not be exercised due to a
Black-Out Period within the three business days prior to the normal expiration
date of the Option, then the expiration date of the Option shall be extended for
a period of 30 days following the end of the Black-Out Period or such longer
period as permitted by the Committee.

 

4. Termination for Cause. The Option shall be canceled immediately (even if the
Option had previously vested fully or partially) if you are terminated for
Cause.

 

5.

Change in Control. In the event of a Change in Control prior to the third
anniversary of the Award Date, the continuing entity may either continue this
Award or replace this Award with an award of at least equal value with terms and
conditions not less favorable than the terms and conditions provided in this
Agreement, in which case the new award will vest according to the terms of the
applicable award agreement. Notwithstanding any provisions of this Agreement or
the Plan to the contrary, if the continuing entity does not so continue or
replace this Award, or if you experience a



--------------------------------------------------------------------------------

 

“qualifying termination”, the Option shall become fully vested and exercisable
immediately upon the Change in Control, or, in the case of your qualifying
termination, upon the date of your qualifying termination for a period of one
year from your termination date; provided, that paragraph 3(a) shall still apply
with respect to death and Disability. “Change in Control” shall mean a “change
in control of the Company” as defined in the change in control letter agreement
between you and OfficeMax dated November 8, 2010, and “qualifying termination”
shall have the meaning given to such term in such agreement.

 

6. Exercise. You may exercise the Option upon notice and payment of the Grant
Price by any of the following methods, unless disallowed by law:

 

  (a) broker assisted exercise;

 

  (b) Stock already owned by you;

 

  (c) cash; or

 

  (d) such other methods as may be approved from time to time by the Plan
administrator.

You may elect to receive the proceeds of the exercise in either cash or Stock
(whole shares only). If the Fair Market Value of a share of Stock on the
expiration date of the Option exceeds the exercise price of the Option, the
Option will be automatically exercised upon such expiration date.

 

7. Tax Withholding. The amount of shares of Stock to be paid to you will be
reduced by that number of shares of Stock having a Fair Market Value equal to
the required minimum federal and state withholding amounts triggered by the
exercise of your Option, provided that you do not satisfy such withholding
requirements in cash or through Stock already owned by you. To the extent a
fractional share of Stock is needed to satisfy such tax withholding, the number
of shares of Stock withheld will be rounded up to the next whole number.

 

8. Non-Solicitation and Non-Compete. To the maximum extent allowable under
applicable state law, for the period beginning on the Award Date and ending 12
months following your termination of employment with OfficeMax, whether such
termination is voluntary or involuntary (or for a period of 12 months after a
final judgment or injunction enforcing this covenant), you agree not to,
directly as an employee or indirectly as a consultant or contractor, without the
prior written consent of OfficeMax, be employed in North America in the same or
similar capacity as you were employed by OfficeMax immediately prior to
termination of employment, by another business entity or person for whom greater
than 35% of its North American revenues are comprised of the direct sale or
distribution of office supplies, office furniture, technology-related office
products or computer consumables actually sold by OfficeMax, print and document
services, or related office products or services (a “Competitor”). The parties
agree that the term Competitor shall not include any business entity or person
principally engaged in the manufacture and distribution of computer hardware,
software or peripherals. In agreeing to this restriction, you specifically
acknowledge the substantial value to OfficeMax of its confidential information
and your intimate knowledge of OfficeMax’s business and agree that such
constitutes goodwill and a protectable interest of OfficeMax.

In addition to the foregoing and not in limitation thereof, for all periods
beginning upon the Award Date and ending 12 months after your termination of
employment with OfficeMax for whatever reason, you agree that you shall not
directly or indirectly, for your benefit or on behalf of any other party (other
than OfficeMax):

 

  (a) solicit or attempt to solicit any customer of OfficeMax for the purpose of
selling, distributing, purchasing or obtaining office supplies, office
furniture, technology-related office products or computer consumables actually
sold by OfficeMax, print and document services, or related office products or
services. For purposes hereof, a customer of OfficeMax shall mean any person or
business to whom OfficeMax sold or distributed greater than $50,000 of office
supplies, office furniture, technology-related office products or computer
consumables, print and document services, or related office products and
services during the last 12 months you were employed by OfficeMax,

 

2



--------------------------------------------------------------------------------

  (b) solicit or discuss potential employment opportunities with any employee of
OfficeMax (other than for opportunities with OfficeMax) or induce or attempt to
induce any employee of OfficeMax to leave the employ of OfficeMax, or in any way
interfere with the relationship between OfficeMax and any employee thereof
without the prior express written consent of OfficeMax,

 

  (c) offer, hire or cause to be offered or hired any person who was employed by
OfficeMax at any time during the 12 months prior to the termination of your
employment with OfficeMax, or

 

  (d) induce or attempt to induce any supplier, or other business relation of
OfficeMax to cease doing business with OfficeMax or in any way interfere with
the relationship between any such supplier or business relation and OfficeMax
(including without limitation making any negative statements or communications
about OfficeMax).

 

9. Severability. In case any one or more of the terms contained in paragraph 8
shall for any reason become invalid, illegal, or unenforceable, such invalidity,
illegality, or unenforceability shall not affect any other terms herein, but
such terms shall be deemed deleted and such deletion shall not affect the
validity of the other terms of this Agreement. In addition, if any one or more
of the terms contained in paragraph 8 shall for any reason be held by a court of
competent jurisdiction to be excessively broad or unreasonable with regard to
duration, scope, or area, the terms shall be construed in a manner to enable it
to be enforced to the maximum extent permitted by applicable law, and any such
court shall have the power to modify such term.

 

10. Enforcement. You understand that the breach of this Agreement will cause
immediate, irreparable, and immeasurable injury to OfficeMax, and therefore
agree that in addition to any other rights OfficeMax has in order to enforce
this Agreement, OfficeMax shall be entitled to injunctive relief without bond or
other security by any competent court to enjoin and restrain the breach of this
Agreement.

 

11. Use of Personal Data. By executing this Agreement, you hereby agree freely,
and with your full knowledge and consent, to the collection, use, processing and
transfer (collectively, the “Use”) of certain personal data such as your name,
salary, nationality, job title, position evaluation rating along with details of
all past awards and current awards outstanding under the Plan (collectively, the
“Data”), for the purpose of managing and administering the Plan. You further
acknowledge and agree that OfficeMax and/or any of its Affiliates may make Use
of the Data amongst themselves and/or any other third parties assisting
OfficeMax in the administration and management of the Plan (collectively, the
“Data Recipients”). In keeping therewith, you hereby further authorize any Data
Recipient, including Data Recipients located in foreign jurisdictions, to
continue to make Use of the Data, in electronic or other form, for the purposes
of administering and managing the Plan, including without limitation, any
necessary Use of such Data as may be required for the subsequent holding of
shares on your behalf by a broker or other third party with whom you may elect
to deposit any shares acquired through the Plan.

OfficeMax shall, at all times, take all commercially reasonable efforts to
ensure that appropriate safety measures shall be in place to ensure the
confidentiality of the Data, and that no Use will be made of the Data for any
purpose other than the administration and management of the Plan. You may, at
any time, review your Data and request necessary amendments to such Data. You
may withdraw your consent to Use of the Data herein by notifying OfficeMax in
writing at the address specified in paragraph 12; however by withdrawing your
consent to use Data, you may affect your eligibility to participate in the Plan.

By executing this Agreement you hereby release and forever discharge OfficeMax
from any and all claims, demands, actions, causes of action, damages,
liabilities, costs, losses and expenses arising out of, or in connection with,
the Use of the Data including, without limitation, any and all claims for
invasion of privacy, defamation and any other personal, moral and/or property
rights.

 

12. Acceptance of Terms and Conditions. You must sign this Agreement and return
it to OfficeMax’s Compensation Department on or before                      or
the Award will be forfeited. Return your executed Agreement to: Latrice Greyer
by mail at OfficeMax, 263 Shuman Boulevard (5E217), Naperville, Illinois 60563
or by fax at 1-630-647-3722.

 

3



--------------------------------------------------------------------------------

OfficeMax Incorporated    Awardee:   Ravichandra Saligram (Pers ID)   
Signature:  

 

 

Bruce Besanko

Executive Vice President,

Chief Financial Officer & Chief

Administrative Officer

   Date:  

 

 

4